Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 1 of 22 PageID #: 841




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

 ARIEL MACKLIN,                           :
      Plaintiff,                          :
                                          :
       v.                                 :                            C.A. No. 19-561WES
                                          :
 BISCAYNE HOLDING CORP. d/b/a Wild Zebra, :
 and CHRISTOPHER VIANELLO,                :
       Defendants.                        :


                                     MEMORANDUM AND ORDER

 PATRICIA A. SULLIVAN, United States Magistrate Judge.

         Plaintiff Ariel Macklin, an exotic dancer, sued Defendants Biscayne Holding Corp. d/b/a

 Wild Zebra and Christopher Vianello1 to recover wages she alleges are owed to her and other

 similarly situated exotic dancers who performed at the Wild Zebra under the Fair Labor

 Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq. Her claim echoes those that this Court has

 sustained in several other cases, which hold that exotic entertainers are economically dependent

 on the venue where they dance and are similarly situated employees under FLSA. See, e.g.,

 Walsh v. Gilbert Enters., Inc., C.A. No. 15-472 S, 2016 WL 1384819, at *1 (D.R.I. Apr. 7,

 2016), and Walsh v. Gilbert Enters., Inc., C.A. No. 15-472-WES, 2019 WL 1206885, at *1

 (D.R.I. Mar. 14, 2019), certificate of appealability denied, C.A. No. 5-472 WES, 2019 WL



 1
   In this memorandum and order, Defendants Biscayne Holding Corp. d/b/a Wild Zebra and Christopher Vianello
 are collectively referred to as “Defendants,” while the venue at which Macklin and the Opt-in plaintiffs claim that
 they performed is called “the Wild Zebra.” As clarified by the declaration of Defendant Christopher Vianello, the
 Wild Zebra is actually operated by Biscayne Entertainment Corp., not by the entity named in the complaint,
 Biscayne Holding Corp. Vianello Decl. I ¶¶ 3-7 (ECF No. 11-1). Because neither Macklin nor the Opt-in plaintiffs
 have argued that the motion to compel arbitration should be denied because neither of the Defendants signed most of
 the arbitration agreements, this confusion over the entity named in the pleading will not be discussed further. Cf.
 Grand Wireless Inc. v. Verizon Wireless, Inc., 748 F.3d 1, 10-11 (1st Cir. 2014) (arbitration agreement may cover
 claims against other parties even if those parties did not sign the agreement); Restoration Pres. Masonry, Inc. v.
 Grove Europe Ltd., 325 F.3d 54, 62 n.2 (1st Cir. 2003) (“A non-signatory may be bound by or acquire rights under
 an arbitration agreement under ordinary state-law principles of agency or contract.”).
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 2 of 22 PageID #: 842




 2448670 (D.R.I. June 12, 2019); Levi v. Gulliver’s Tavern, Inc., C.A. No. 15-216 WES, 2018

 WL 10149710, at *6 (D.R.I. Apr. 23, 2018); Pizzarelli v. Cadillac Lounge, L.L.C., C.A. No. 15-

 254 WES, 2018 WL 2971114, at *7 (D.R.I. Apr. 13, 2018).

        Complicating the FLSA claim in this case is the Wild Zebra’s seemingly consistently

 applied practice, adopted in June 2015, of requiring that all dancers sign an agreement containing

 both an arbitration clause, as well as a waiver of the right to bring or participate in a class or

 collective action. Based on this practice, on July 13, 2016, Macklin signed a License Agreement

 as a prerequisite to performing at the Wild Zebra that contains a provision requiring binding

 arbitration (Paragraph 14). ECF No. 11-1 at 10. In reliance on this License Agreement,

 Defendants responded to Macklin’s complaint by moving to enforce Paragraph 14, seeking to

 dismiss or stay the case in favor of arbitration. ECF No. 11. After the motion to compel

 arbitration was filed, nineteen women filed notices of their intent to opt-in to Macklin’s case

 (collectively, the “Opt-ins”); their opt-in notices were followed by their motion for conditional

 certification pursuant to 29 U.S.C. § 216(b). ECF No. 24. Barred by the collective action waiver

 in her License Agreement, Macklin did not join the certification motion. Id. Claiming that all

 but three of the Opt-ins had signed either the same License Agreement as Macklin or a different

 one that also calls for binding arbitration and waives class/collective action, Defendants

 countered with a motion to dismiss or compel arbitration of sixteen of the Opt-in claims and

 challenging the standing of the remaining three. ECF No. 27. Post-hearing, Plaintiff and the

 Opt-ins moved for equitable tolling of the statute of limitations applicable to those who are

 similarly situated. ECF No. 34.

        The motion for equitable tolling (ECF No. 34) was referred to me for determination,

 while the other motions (ECF Nos. 11, 24 and 27) were referred for report and recommendation.



                                                    2
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 3 of 22 PageID #: 843




 See Text Orders, June 8, 2020; June 9, 2020; August 14, 2020. Pursuant to the directive in

 Patton v. Johnson, 915 F.3d 827, 832 (1st Cir. 2019) (error for magistrate judge to address

 motion to compel arbitration as dispositive), as well as the cases holding that § 216(b)

 conditional certification is not a dipositive determination, e.g., Meyer v. Panera Bread Co., 344

 F. Supp. 3d 193, 197 n.1 (D.D.C. 2018), Porenda v. Boise Cascade, L.L.C., 532 F. Supp. 2d 234,

 238 (D. Mass. 2008), I am addressing those aspects of these motions (to compel arbitration and

 for conditional certification) pursuant to 28 U.S.C. § 636(b)(1)(A). However, as noted supra, in

 addition to moving to stay in favor of arbitration in ECF No. 27, Defendants also asked the Court

 to dismiss or strike all of the Opt-in claims because they were filed before the case was

 conditionally certified and to dismiss the three Opt-ins who did not sign arbitration agreements

 because they lack standing. ECF No. 27. The dispositive aspects of ECF No. 27 are addressed

 separately by a report and recommendation, ECF No. 39, which recommends that the motion to

 dismiss be denied. 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

 I.     BACKGROUND

        A.      Macklin

        On October 18, 2019, Macklin filed her complaint, which alleges that she “was

 previously employed as an exotic dancer at . . . [the] Wild Zebra.” ECF No. 1 ¶ 38. According

 to the pleading, her job was to perform dances variously described as “adult entertainment” or

 “exotic dancing,” on stage, as a table dancer, and to entertain the customers of the Wild Zebra in

 its “VIP” area; she alleges that she was compensated exclusively through tips paid by customers.

 ECF No. 1 ¶¶ 40-41. The Wild Zebra charged her a “house fee” per shift and required her to

 share her tips with other employees. Id. ¶ 42. The Wild Zebra controlled the circumstances of

 her work by retaining the sole right to hire and fire dancers; by instructing dancers when, where,



                                                  3
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 4 of 22 PageID #: 844




 and how they were to perform; by exercising control over music selection; by requiring dancers

 to show up for work at a fixed time to perform during shifts pursuant to a schedule issued in

 advance; by suspending and fining dancers who violated the rules; and by setting the prices

 charged for the dancers’ performances. Id. ¶¶ 44-46.

         Supported by a sworn declaration, on December 11, 2019, Defendants moved to compel

 Macklin into binding arbitration, averring that her performances at the Wild Zebra were in

 accordance with a License Agreement that she executed on July 16, 2016, when she first began

 to perform there. Vianello Decl. I ¶¶ 10-14.2 In addition to providing that Macklin was self-

 employed and would perform for tips, the License Agreement includes Paragraph 14, which

 prominently displays the following text:

         14.     Arbitration. Any and all claims, disputes, controversies, or disagreements of any
         kind whatsoever between the parties hereto including but not limited to those arising out
         of or related to the relationship between the parties and/or this Agreement including its
         construction or interpretation, which may have occurred prior to or after entering into this
         Agreement shall be resolved exclusively by arbitration administered by the American
         Arbitration Association under its Commercial Arbitration Rules and Procedures. Any
         award under such arbitration shall be final and binding on the parties and the expense of
         such arbitration shall be borne equally by the parties. Licensee agrees that the
         requirement to arbitrate shall also apply to any claim which Licensee may assert against
         Licensor’s employees, officers, directors, shareholders, and/or agents. The award of the
         arbitrator(s) may be confirmed and enforced in any court of competent jurisdiction. Such
         arbitration shall be conducted in the Providence, Rhode Island vicinity and be governed
         by the Federal Arbitration Act. BY SIGNING THIS AGREEMENT, THE PARTIES
         ARE WAIVING THEIR RIGHTS TO A JURY TRIAL BECAUSE ANY AND ALL
         CLAIMS BETWEEN THE PARTIES AND/OR THEIR EMPLOYEES, OFFICERS,
         DIRECTORS, SHAREHOLDERS AND/OR AGENTS WILL BE RESOLVED
         EXCLUSIVELY THROUGH ARBITRATION.

 Vianello Decl. I Ex. D ¶ 14 (emphasis added). The License Agreement also includes Paragraph

 15, entitled “Class and Collective Action Waiver,” which bars Macklin from suing as a




 2
  Defendant Christopher Vianello submitted three declarations, two of which are pertinent to these motions: ECF
 No. 11-1, referred to as Vianello Decl. I; and ECF No. 27-3, referred to as Vianello Decl. II.

                                                         4
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 5 of 22 PageID #: 845




 plaintiff or class representative in a class or collective proceeding or from opting into a class or

 collective case. Id.

          Macklin’s response to the motion to compel arbitration has been a moving target. First,

 while she did not deny that she had signed the License Agreement before she began performing

 at the Wild Zebra, she argued that Paragraph 14 is unenforceable because it is procedurally

 unconscionable based on her status as an exotic dancer and the circumstances under which she

 signed it3 and it is substantively unconscionable because of the requirement that the cost of the

 arbitration must be shared and because it must be conducted under the Commercial Arbitration

 Rules of the American Arbitration Association (“AAA”). However, beyond the conclusory

 claim that she was not able to negotiate, Macklin has provided no facts to support these

 arguments. Then, during the hearing on the motions, she shifted ground, acknowledging that the

 AAA Commercial Rules specifically provide that the AAA must apply the “Employment Fee

 Schedule to any dispute between an individual employee or an independent contractor (working

 or performing as an individual and not incorporated) and a business or organization.” ECF No.

 12-2 at 11 n.*. Because the AAA Employment Fee Schedule caps the filing fee and has other

 provisions protecting the worker bringing the claim from undue expense, Macklin’s counsel

 advised the Court that she would not resist the motion to compel arbitration as long as it is clear

 that these AAA rules would apply to her claim. See generally D’Antuono v. Serv. Rd. Corp.,

 789 F. Supp. 2d 308, 343 (D. Conn. 2011) (because exotic dancer case involves employment-

 related claim, AAA Employment Rules apply, undermining argument that arbitration costs are

 prohibitively high). Then, in a post-argument filing, her attorney advised the Court that Macklin



 3
   Anticipating this argument, the Vianello Declaration I describes the Wild Zebra’s practice for procuring signatures
 from dancers as appropriate and unpressured. Vianello Decl. I ¶¶ 10-13. Macklin has not taken issue with this
 description.

                                                           5
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 6 of 22 PageID #: 846




 initiated an arbitration proceeding in August 2020 and asked that her claim be stayed while the

 arbitration proceeds. ECF No. 36 at 2 n.1.

          B.      Opt-Ins Who Signed Arbitration Agreements

          After the motion to compel Macklin into arbitration was filed, during January 2020,

 Macklin’s attorney posted on social media4 what Defendants characterize as a “notice process by

 engaging in a . . . campaign to provide counsel’s own notice to potential Opt-ins,” urging dancers

 who believe they were improperly paid by the Wild Zebra to contact him. ECF No. 27 at 3

 (referencing ECF No. 27-2). Later in January and into April 2020, the nineteen Opt-ins filed

 notices stating the intent of each to pursue an individual claim against the Wild Zebra for failure

 to pay wages under FLSA unless and until the Court certifies a collective or class and then to

 designate whoever is class representative as her agent; some, but not all, of the notices also recite

 that the dancer worked for the Wild Zebra5 “at some point” during the period from October 18,

 2016, to the present.6 ECF Nos. 14-20, 22-23. On May 11, 2020, the Opt-ins moved for


 4
   The postings that focused on the Wild Zebra were published at various dates in January 2020. ECF No. 27-2 at 3-
 6. One posting is an undated, generic (does not mention the Wild Zebra) advertisement for Plaintiff’s counsel
 identifying counsel as an attorney qualified to bring FLSA cases on behalf of exotic dancers. Id. at 7. The content
 of the Wild Zebra-targeted postings is similar:

          thedancersrights The attorneys for Dancers Rights sued Wild Zebra of Providence with a federal
          lawsuit. Clubs must pay minimum wage, overtime and can’t charge dancers house fees or force
          tip sharing improperly. If you know about Wild Zebra’s labor practices or think you may have a
          case, [direct message] us.

 ECF No. 27-2 at 6.
 5
   A few of the notices name “Showgirls” instead of Wild Zebra, possibly a typographical error caused by counsel’s
 failure to delete the name of a club in a different case. E.g., ECF Nos. 15-1 at 1; 17-2 at 1; 17-3 at 1.
 6
   The limitations period for FLSA actions is set forth in 29 U.S.C. § 255, which provides, in part, that the action
 “may be commenced within two years after the cause of action accrued, . . . except that a cause of action arising out
 of a willful violation may be commenced within three years after the cause of action accrued.” Id. § 255(a); see Pike
 v. New Generation Donuts, LLC, Civil Action No. 12-12226-FDS, 2016 WL 707361, at *4 (D. Mass. Feb. 20,
 2016). The complaint alleges a willful violation, triggering the three-year limitations period. ECF No. 1 ¶ 57. For
 Macklin, whose claim was filed on October 18, 2019, she can sue for the period beginning on October 18, 2016, if
 she can sustain her allegation that the violation was willful. This is not the relevant period for the Opt-ins; their
 lookback period is measured from the date of the filing of the notice of their intent to opt in. 29 U.S.C. § 256(b).

                                                          6
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 7 of 22 PageID #: 847




 certification of the collective pursuant to FLSA § 216(b). ECF No. 24. In support, they

 proffered four declarations, averring that they performed for forty or more hours per week based

 on shift schedules set by the Wild Zebra, were paid only a portion of dance fees and tips, had to

 pay various house fees and fines for rules transgressions (such as being late for a shift), danced

 as directed by the Wild Zebra for prices charged to customers set by the Wild Zebra, with

 costumes as required and approved by the Wild Zebra, and shared tips as dictated by the Wild

 Zebra. ECF Nos. 24-4 to 24-7. Based on these averments, the Opt-ins argue that they are

 similarly situated with respect to their job duties, as well as the significant and uniform level of

 control over their work and the identical protocols for compensation for their services set by the

 Wild Zebra during the relevant period. Therefore, they contend, the Court should order that the

 collective is contingently certified and that the Opt-ins’ proposed notice be sent.

         In addition to opposing the motion for conditional certification, Defendants responded

 with a new motion, seeking to dismiss the Opt-ins as prematurely filed (before the Court

 addressed the Macklin motion to compel arbitration and before conditional certification of the

 collective), and (alternatively) seeking to compel arbitration and enforce arbitration agreements

 signed by all but three of the Opt-ins. ECF No. 27. In support, they filed the Vianello

 Declaration II, which avers that the Wild Zebra began to require all dancers to sign an arbitration

 agreement with a class/collective action waiver in June 2015. Vianello Decl. II ¶¶ 15, 23.

 Defendants argue that, based on this consistently applied practice (which the affiant avers was

 confirmed by his investigation), all dancers who performed in the three-year period preceding the

 filing of this case are required to bring FLSA claims individually in arbitration and are barred

 from proceeding in a collective action.7 As a result of this practice, the motion asserts that


 7
  As of this writing there is no evidence to contradict Defendants’ averment that, based on the Wild Zebra’s
 consistent enforcement of this policy, there are no Wild Zebra dancers with standing to assert FLSA claims before

                                                          7
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 8 of 22 PageID #: 848




 fifteen of the nineteen Opt-ins signed a License Agreement8 identical to the one signed by

 Macklin, while two signed a newer version entitled “Entertainment Agreement.”9 ECF No. 27 at

 5-7. Like the License Agreement, the Entertainment Agreement purports to establish that the

 dancer performs as an independent contractor, not an employee; in Paragraph 21, it contains the

 parties’ “mutual agreement to arbitrate” any controversy that may arise through “binding

 arbitration in accordance with the Federal Arbitration Act[,]” and delegating to the arbitrator the

 “exclusive authority to resolve any and all disputes over the formation, validity, interpretation,

 scope and/or enforceability of any part of this agreement.” E.g., ECF No. 27-3 at 76, 77, 78

 (emphasis in original) (capitals omitted). Like the License Agreement, it waives the dancer’s

 right to participate in a class or collective action. Id. at 78. Unlike the License Agreement, the

 Entertainment Agreement does not specify that the arbitration must be governed by the AAA

 Commercial Rules and it permits the arbitrator to allocate fees and costs “equally as the law

 permits.” Id. at 79.

         In response to the motion to compel arbitration, sixteen Opt-ins echoed Macklin in

 generically arguing that the circumstances of the formation of both the License Agreement and




 this Court within the applicable statute of limitations period. In response, Plaintiff’s counsel argues one dancer
 (Cassandra McRae) may have slipped through (that is, performed within the applicable three-year period without
 signing an arbitration agreement), but has presented no evidence to support this argument and otherwise has not
 argued that Defendants’ averment is inaccurate. This contrasts with other exotic dancer FLSA cases in this
 jurisdiction, where some members of the collective might have signed arbitration agreements, but not all and not the
 class representative. See Walsh, 2019 WL 1206885, at *2 (“some putative class members (but not Plaintiff) may be
 subject to arbitration agreements”); Pizzarelli, 2018 WL 2971114, at *8 (named plaintiff did not sign arbitration
 agreement, while others but not all dancers in class did).
 8
  The fifteen Opt-ins who signed the License Agreement are: Shannon Gavel, Shakiyla Zito, Sierra (Skye) Acosta,
 Kimberly Davila, Jasmine Vasquez, Yalett Alejandro, Lashaunda Ingram, Kaitlin Throckmorton, Brittney
 Guilmette, Elisabeth James, Alicia Barnella, Nicole Ely, Deja Jones, Daizha Pittman, and Natasha Sajous. Vianello
 Decl. II ¶¶ 15-16; ECF No. 27-3 at 13-72.
 9
   The two Opt-ins who signed the Entertainment Agreement are: DeAnna Gallo and Natasha Sajous. Vianello Decl.
 II ¶¶ 17-18; ECF No. 27-3 at 73-98. Ms. Sajous signed both Agreements; she signed the License Agreement in July
 2019 and the Entertainment Agreement in January 2020. Vianello Decl. II ¶¶ 16, 18; ECF No. 27-3 at 69-72, 86-98.

                                                          8
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 9 of 22 PageID #: 849




 the Entertainment Agreement were such as to render the Agreements unenforceable as

 unconscionable but provided no evidence to support the contention. ECF No. 30 at 8-11.

 Similarly, they challenged as unconscionable the License Agreement’s requirement that the cost

 of arbitration shall be borne equally by the parties but provided no facts regarding the size of

 their claims and their ability to pay and ultimately conceded that the AAA Commercial Rules are

 not unconscionable because they redirect the arbitrator to the AAA Employment Fee Schedule.

 And like Macklin, twelve of the sixteen Opt-ins who signed arbitration agreements have now

 initiated arbitration and ask that their claims be stayed while the arbitrations proceed. ECF No.

 36 at 2 n.1.

          C.       Opt-Ins Who Did Not Sign Arbitration Agreements

          For the remaining three Opt-ins (Sancharae Kelly, Cassandra McRae and Alyssa

 Trueheart), there is no arbitration agreement. Vianello Decl. II ¶¶ 20-22; ECF No. 27-3 at 99-

 103. Defendants assert that this is consistent with Wild Zebra’s practice of requiring that all

 dancers sign the License Agreement (or later, the Entertainment Agreement) before being

 allowed to perform, in that these Opts-ins did not perform at the Wild Zebra either at all (Kelly

 and Trueheart)10 or at any time during the three-year period preceding the filing of her opt-in

 notice (McRae).11 Vianello Decl. II ¶¶ 20, 22. Defendants challenge the standing of these Opt-


 10
    Supported by Vianello Declaration II, Defendants contend that Kelly and Trueheart have never performed at the
 Wild Zebra; therefore, neither signed an arbitration agreement. Vianello Decl. II ¶ 20; ECF No. 27 at 6. As of this
 writing, neither of these Opt-ins have presented any evidence to counter this sworn averment. Kelly’s opt-in notice
 is not under oath and alleges only that she “worked for the Wild Zebra at some time between October 18, 2016, and
 the present.” ECF No. 15-3 at 1. However, her opt-in notice was not filed until January 23, 2020, therefore, the
 period referenced in the notice exceeds her potential lookback period by approximately three months and is facially
 inadequate to establish standing. The Trueheart notice is more deficient – other than stating that she agreed to
 pursue a claim against her “employer,” the Wild Zebra, it says nothing about when or whether she ever performed at
 the Wild Zebra. ECF No. 23-2.
 11
   McRae’s opt-in notice, which is not under oath, was filed on January 27, 2020, and recites that she performed at
 “Showgirls” at some time between October 18, 2016, and the present. ECF No. 17-3. Defendants agree that McRae
 performed at the Wild Zebra in 2015 and 2016. Vianello Decl. II ¶¶ 21-22. However, any FLSA claim for those
 periods is barred by the statute of limitations, which cuts off claims prior to three years before the filing of her opt-in

                                                             9
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 10 of 22 PageID #: 850




  ins to assert claims pursuant to Fed. R. Civ. P. 12(b)(1) and ask the Court to dismiss them. ECF

  No. 27 at 32-34. In the separate report and recommendation, ECF No. 39, I have urged the Court

  to deny this motion as premature unless or until either one or more of these Opt-ins seeks to

  become the lead plaintiff and class representative, or the case reaches the phase when the Court

  must rule on a motion to decertify a conditionally certified collective.

  II.      LAW AND ANALYSIS

           A.       Arbitration

           Pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et seq., the Supreme Court has

  repeatedly emphasized that courts must “‘rigorously enforce’ arbitration agreements according to

  their terms.” E.g., Am. Express Co. v. Italian Colors Rest., 570 U.S. 228, 233 (2013) (quoting

  Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 221 (1985)). While the First Circuit has not

  yet identified the proper standard of review for a motion to compel arbitration, Baker v.

  Montrone, No. 18-cv-0913-PB, 2020 WL 128531, at *1 (D.N.H. Jan. 10, 2020), when the motion

  is made in connection with a motion to dismiss or stay, district courts may rely on the relevant

  facts from the operative pleading, as well as documents submitted to the Court in support of the

  motion to compel arbitration. Cullinane v. Uber Tech., Inc., 893 F.3d 53, 55 (1st Cir. 2018).

  Where (as in this case) the court must consult evidence to resolve the issues, it is appropriate to

  employ the summary judgment standard. Baker, 2020 WL 128531, at *1; Proulx v. Brookdale

  Living Cmtys. Inc., 88 F. Supp. 3d 27, 29 (D.R.I. 2015).




  notice. See n.6. supra. Macklin’s counsel represents that the reference to “Showgirls” is an error that will be (but
  has not yet been) corrected. ECF No. 36 at 3-4. If this proffer were supported by the filing of a corrected notice, it
  would still be insufficient to establish that McRae has standing based on having performed at the Wild Zebra after
  January 27, 2017. In that regard, Macklin’s counsel represents that McRae will testify that she worked at the Wild
  Zebra until November 2017. However, as of this writing, she has not done so, nor has she provided a sworn
  statement to counter the sworn declaration provided by Defendants.

                                                            10
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 11 of 22 PageID #: 851




          A party seeking to compel arbitration must demonstrate that (1) a valid agreement to

  arbitrate exists, (2) the movant is entitled to invoke the arbitration clause, (3) the other party is

  bound by the clause, and (4) the claim asserted comes within the clause’s scope. Dialysis Access

  Ctr., LLC v. RMS Lifeline, Inc., 638 F.3d 367, 375 (1st Cir. 2011). The opposing “party’s

  challenge to another provision of the contract, or to the contract as a whole, does not prevent a

  court from enforcing a specific agreement to arbitrate; the basis of the challenge [must] be

  directed specifically to the agreement to arbitrate before the court will intervene.” Biller v. S-H

  OpCo Greenwich Bay Manor, LLC, 961 F.3d 502, 513 (1st Cir. 2020) (internal quotation marks

  omitted). That is, to avoid arbitration, the opposing party must ordinarily make a targeted

  independent challenge to the arbitration clause itself. Id. If the proponent of arbitration presents

  an authenticated agreement to arbitrate, an unconscionability attack on the agreement will fail

  unless it is supported by competent evidence, including evidence to demonstrate that any

  substantively unconscionable terms are not severable. See Aquino v. BT’s on the River, LLC,

  Civil Action No. 20-20090-Civ-Scola, 2020 WL 4194477, at *3-4 (S.D. Fla. July 21, 2020).

          In this case, Awuah v. Coverall N. Am., Inc., 554 F.3d 7, 10 (1st Cir. 2009), is dispositive

  of the motion to compel Macklin and the fifteen Opt-ins who signed the License Agreement with

  Paragraph 14’s mandate of binding arbitration based on the AAA Commercial Rules. Awuah

  holds that “where the parties have themselves clearly and unmistakably agreed that the arbitrator

  should decide whether an issue is arbitrable, . . . [that] issue is to be decided by the arbitrator”

  and a “challenge to the validity of the contract itself is subject to arbitration and that allocation of

  authority to the arbitrator will also be respected by the court.” Id. at 10. Awuah determined that

  an arbitration agreement that incorporates the AAA Commercial Rules – which include Rule 7(a)

  providing that “[t]he arbitrator shall have the power to rule on his or her own jurisdiction,



                                                    11
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 12 of 22 PageID #: 852




  including any objections with respect to the existence, scope or validity of the arbitration

  agreement” – “clearly and unmistakably commit[s] to the arbitrator the question whether the

  arbitration clause itself was valid.” Id. at 9, 11; see also ECF. No. 12-2 at 14. According to

  Awuah, the scope of the issues for the arbitrator includes any challenge to the arbitration

  agreement based on unconscionability. Id. at 12. Awuah holds that, only when the “existence of

  large arbitration costs could preclude a litigant . . . from effectively vindicating her federal

  statutory rights in the arbitral forum,” is there a threshold issue for consideration by the court.

  Id. at 13 (citing Green Tree Fin. Corp. v. Randolph, 531 U.S. 79, 90 (2000)). In that situation,

  the party raising the challenge is entitled to a ruling by the court concerning whether the

  arbitration remedy in the specific factual circumstances “is truly illusory.” Awuah, 554 F.3d at

  13.

         In this case, Defendants have sustained their burden by presenting each of the sixteen

  executed (by the dancer) License Agreements, authenticated by the unrebutted Vianello

  Declarations I and II. Each Agreement invokes the AAA Commercial Rules. The Commercial

  Rules include the same Rule 7(a) delegating the issue of unconscionability of the arbitration

  agreement to the arbitrator that is quoted in Awuah. ECF No. 12-2 at 14; Awuah, 554 F.3d at 9-

  10. As to the argument that arbitration is illusory because of the high access fee (an issue that

  Awuah reserves for the court), Plaintiff’s attorney conceded at the hearing that the AAA

  Commercial Rules’ reliance on the AAA Employment Fee Schedule establishes that there is

  nothing illusory about the arbitration remedy mandated by the License Agreement. This

  concession is confirmed by the post-hearing initiation of arbitration proceedings by thirteen of

  the sixteen signers of the License Agreement. ECF No. 36 at 2 n.1. Accordingly, the Court




                                                    12
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 13 of 22 PageID #: 853




  grants the motion to compel arbitration as to all sixteen of the dancers (Macklin and fifteen of the

  Opt-ins12) who signed the License Agreement.

             That leaves the two dancers (DeAnna Gallo and Natasha Sajous) who signed the Wild

  Zebra’s more recent Entertainment Agreement. As authenticated by the unrebutted Vianello

  Declaration II, that Agreement clearly and unambiguously, Awuah, 554 F.3d at 10, delegates to

  the arbitrator the “EXCLUSIVE AUTHORITY TO RESOLVE ANY AND ALL DISPUTES

  OVER THE FORMATION, VALIDITY, INTERPRETATION, SCOPE, AND/OR

  ENFORCEABILITY OF ANY PART OF THIS AGREEMENT INCLUDING THE

  ARBITRATION PROVISION CONTAINED IN THIS PARAGRAPH.” E.g., Vianello

  Decl. II ¶¶ 17-18; ECF No. 27-3 at 78. Additionally, there is no basis to argue that arbitration is

  an illusory remedy – the Entertainment Agreement provides that the parties may agree on what

  arbitration service to use (including AAA, which Plaintiff has acknowledged is not an illusory

  remedy), with the Court as the backstop to select the arbitrator if the parties cannot agree. ECF

  No. 27-3 at 77. It further provides for the allocation of the cost of arbitration to be presumptively

  equal but allows the arbitrator to reallocate costs if equal “allocation would be unenforceable

  under applicable law.” ECF No. 27-3 at 79. Confirming that there is nothing illusory about

  arbitration under the Entertainment Agreement is the reality that one of the two dancers who

  signed it has already initiated arbitration. ECF No. 36 at 2 n.1. Therefore, the Court also grants

  the motion to compel arbitration as to the two dancers13 who signed the Entertainment

  Agreement.




  12
       See n.8 supra.
  13
       See n.9 supra.

                                                   13
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 14 of 22 PageID #: 854




         As to the status of this case as these arbitrations proceed, Defendants have asked for a

  stay, but alternatively asked that the case be dismissed, ECF Nos. 11 & 27, while Macklin and

  the Opt-ins who are now in arbitration have asked that their claims be stayed, ECF No. 36 at 2

  n.1. I find that dismissal is not appropriate under the circumstances of this case. Both parties

  have asked for a targeted stay (staying only the claims sent to arbitration); it remains possible

  that one or more dancers may return to the Court from arbitration with issues for the Court to

  resolve; and it remains unclear what will happen with the claims of the three Opt-ins who did not

  sign arbitration agreements, but whose standing to participate in the case remains in issue. See

  generally Bercovitch v. Baldwin Sch., Inc., 133 F.3d 141, 156 n.21 (1st Cir. 1998) (generally

  proper to stay proceedings until arbitration complete, court may dismiss when all issues before

  court are arbitrable); Doe #1 v. Déjà Vu Consulting Inc., Case No. 3:17-cv-00040, 2017 WL

  3837730, at *17 (M.D. Tenn. Sept. 1, 2017) (while generally proper to stay proceedings until

  arbitration is complete, dismissal is appropriate when all claimants are already known to be

  subject to arbitration agreements and neither party asked for stay); Mercadante v. XE Servs.,

  LLC, 78 F. Supp. 3d 131, 147 (D.D.C. 2015) (when court has decided only that arbitrator must

  decide whether claims are arbitrable, dismissal not appropriate).

         Based on the foregoing, for now, the Court orders that the claims of Macklin and the

  sixteen Opt-ins who are ordered to proceed to binding arbitration are stayed. The scope of the

  stay may be reassessed as the case proceeds. Visibility Corp. v. Schilling Robotics, LLC, Civil

  Action No. 10-12280-JGD, 2011 WL 5075816, at *6-7 (D. Mass. Oct. 25, 2011) (if the arbitrator

  determines that no valid arbitration agreement exists, matter will return to court, so request for

  dismissal premature; defendants invited to file new motion to dismiss if arbitrator finds that all

  claims are arbitrable). Otherwise, the case is not stayed.



                                                   14
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 15 of 22 PageID #: 855




          B.      Conditional Certification, § 216(b) Notice, and Equitable Tolling

          Pursuant to Section 216(b), employees who are not paid as required by FLSA may sue on

  behalf of themselves and “other employees similarly situated.” 29 U.S.C. § 216(b). For a

  collective action under FLSA, the action must be brought by a lead plaintiff, described in the

  statute as “one or more employees for and in behalf of himself or themselves and other

  employees similarly situated.” Id. Other potential plaintiffs are required affirmatively to opt-in

  – “[n]o employee shall be a party plaintiff to any such action unless he gives his consent in

  writing to become such a party and such consent is filed in the court in which such action is

  brought.” Id.; see generally Roberts v. TJX Cos. Inc., Civil Action No. 13-cv-13142-ADB, 2017

  WL 1217114, at *2 (D. Mass. Mar. 31, 2017) (potential plaintiffs must affirmatively opt in);

  Reeves v. Alliant Techsystems, Inc., 77 F. Supp. 2d 242, 246 (D.R.I. 1999) (same). To facilitate

  FLSA’s collective action mechanism, district courts may direct that notice be sent in

  “appropriate cases to putative plaintiffs informing them of the pendency of the action and of their

  opportunity to opt-in as represented plaintiffs.” Roberts, 2017 WL 1217114, at *2 (internal

  quotation marks omitted). In considering how and when “to implement 29 U.S.C. 216(b) . . . by

  facilitating notice to potential plaintiffs,” district courts are directed to exercise discretion.

  Hoffmann-LaRoche Inc. v. Sperling, 493 U.S. 165, 169 (1989).

          Pursuant to the now-familiar two-tiered approach for notice, Walsh, 2019 WL 1206885,

  at *6, the court makes a preliminary determination based on a minimal showing by the lead

  plaintiff whether potential class members are “similarly situated” with respect to a potential

  FLSA violation; if they are, the court enters an order of conditional certification and directs the

  giving of notice to potential class members so that they may choose whether to opt-in. See

  generally id.; see also Roberts, 2017 WL 1217114, at *3. At this first phase, “[p]otential



                                                     15
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 16 of 22 PageID #: 856




  defenses, let alone credibility challenges and a showing of actual willingness of identified class

  members, are inappropriate factors.” Gonpo v. Sonam’s Stonewalls & Art LLC, Civil Action

  No. 16-40138-MGM, 2018 WL 1725695, at *6 (D. Mass. Apr. 9, 2018). Later, on defendant’s

  motion for de-certification based on the contention that the plaintiffs who have opted in are not

  in fact similarly situated, the court “makes a final ‘similarly situated’ determination.” Id. at *4

  (internal quotation marks omitted). The two-stage process allows the court “the benefit of

  knowing” who has opted in when determining whether the lead plaintiffs are actually similarly

  situated. Roberts, 2017 WL 1217114, at *3.

         In this case, Macklin and the Opt-ins, through the complaint itself and the declarations

  (ECF Nos. 24-4 to 24-7) averred to by four of the dancers, have readily established that, during

  the period potentially in issue (from October 18, 2016, through at least the end of 2019), their

  compensation and work protocols were substantially similar, which is the predicate to

  conditional certification and the issuance of § 216(b) notice. See generally McKnight v.

  Honeywell Safety Prods. USA, Inc., C.A. No. 16-132 S, 2017 WL 3447894, at *7 (D.R.I. Aug.

  11, 2017) (courts will conditionally certify as long as putative plaintiffs share similar job

  requirements and pay provisions); Prescott v. Prudential Ins. Co., 729 F. Supp. 2d 357, 364 (D.

  Me. 2010) (similarly situated employees have similar job duties and pay provisions and are

  victims of common unlawful policy). The problem is that, authenticated by the unrebutted

  averments in the Vianello Declarations I and II, it is also established that Macklin and sixteen of

  the Opt-ins each signed agreements with clauses that require binding arbitration, bar them from

  any participation in a class or collective action and limit them to asserting individualized




                                                   16
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 17 of 22 PageID #: 857




  claims.14 Therefore, Macklin and the sixteen Opt-ins are contractually prohibited from acting as

  the proponent of the pending conditional certification motion. Further, the Court has now stayed

  all their claims and granted Defendants’ motions to compel all of them into binding arbitration.

          That leaves only the three Opt-ins who did not sign an arbitration agreement. Supported

  by the Vianello Declaration II, Defendants argue that these Opt-ins lack standing to function as

  “plaintiffs” for purposes of serving in the role of the class representative and moving for

  conditional certification because none of them performed at the Wild Zebra during the period

  relevant to her claim. In response to this argument, none of these three Opt-ins tried to rebut the

  sworn assertions in the Vianello Declaration. If the Court were to interpret their opt-in notices as

  a pleading (which they are not), all three would come up short; that is, all three would be subject

  to Fed. R. Civ. P. 12(b)(1) dismissal for the failure to plead an injury in fact. See Amrhein v.

  eClinical Works, LLC, 954 F.3d 328, 333-34 (1st Cir. 2020) (constitutional standing requires

  injury in fact). In a report and recommendation that will issue in this case today (ECF No. 39), I

  am recommending that the motion to dismiss be denied as premature because they are opt-ins

  and not the lead plaintiff whose complaint must survive Fed. R. Civ. P. 12(b) scrutiny.

          The conundrum, then, is whether some combination of the Opt-ins who signed

  unchallenged collective action waivers and have been ordered into arbitration and the three Opt-

  ins who did not sign such an agreement, but who facially appear to lack standing, somehow

  supplies the Court with a sufficient foundation to certify a collective. The handful of cases that

  have addressed analogous challenges appear to look for practical solutions based on whether the

  record suggests that a viable FLSA collective may exist. For example, in D’Antuono v. C & G



  14
    Consistent with the Supreme Court’s jurisprudence on the topic, neither Macklin nor the Opt-ins has challenged
  the enforceability of the class/collective action waiver provision in the License Agreement and the Entertainment
  Agreement. E.g., AT&T Mobility v. Concepcion, 563 U.S. 333 (2011).

                                                          17
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 18 of 22 PageID #: 858




  of Groton, No. 3:11cv33 (MRK), 2011 WL 5878045, *3-4 (D. Conn. Nov. 23, 2011), the

  Connecticut district court issued § 216(b) notice based on the finding that two of three lead

  plaintiffs had signed enforceable arbitration agreements and that some potential opt-ins may have

  signed the same agreement, while others may have signed an agreement that the court had not

  analyzed. With at least one lead plaintiff who did not sign an arbitration agreement and lacking

  definitive evidence regarding the status of agreements signed by other dancers, the court declined

  to extend its determination regarding the arbitration agreement signed by two of the lead

  plaintiffs “to the arbitration agreements of all other exotic dancers who have not had a chance to

  contest, on their individual facts, the applicability of their agreements.” Id. at *4. The Arizona

  district court in Longnecker v. Am. Exp. Co., No. 2:14-cv-0069-HRH, 2014 WL 4071662 (D.

  Ariz. Aug. 18, 2014), reached the opposite conclusion, and declined to issue notice, in reliance

  on an equally practical analysis. Based on the defendants’ unrebutted declaration establishing

  the existence of a policy that all new hires were required to sign an arbitration agreement that the

  court found to be valid and enforceable, the court declined to issue notice to similarly situated

  employees who were hired during the period after the policy was adopted. Id. at *7. More

  recently, a district court in California examined these precedents and ordered that § 216(b) notice

  may proceed, despite an enforceable collective action waiver by the class representative and a

  representation that opt-ins would be subject to the same clause. Ortega v. Spearmint Rhino Cos.

  WorldWide, Inc., Case No. EDCV 17-206 IGN (KKx), 2019 WL 2871156, at *6-8 (C.D. Ca.

  May 15, 2019). In so ruling, Ortega relied heavily on the failure of the defendants to file a

  properly supported motion authenticating individualized agreements waiving collective action

  and seeking to compel the opt-ins into arbitration. Id. at *3 n.2 & *6-7. Ortega holds that

  “[w]hile Opt-in Plaintiffs may ultimately be compelled to abandon their collective action and



                                                   18
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 19 of 22 PageID #: 859




  litigate their claims in individual arbitration, the enforceability of their collective action waiver is

  most suitable for determination in the second stage of the collective action certification process.”

  Id. at *7; accord Agerkop v. Sisyphian LLC, Case No. 19-10414-CBM-JPR(x), ECF No. 42 at 5-

  7 (C.D. Cal. August 18, 2020) (ECF No. 36-1) (when lead plaintiff signed enforceable arbitration

  agreement and potential opt-ins also may have signed same agreement, § 216(b) notice may still

  be ordered because defendants did not file evidence of arbitration agreement signed by putative

  class action members); Harris v. 68-444 Perez, Inc., Case No. 5:19-cv-02184-JGP-SP, ECF No.

  41 at 4 (C.D. Cal. Apr. 23, 2020) (mere possibility that opt-ins bound by enforceable arbitration

  agreement signed by lead plaintiff not enough to avoid § 216(b) notice).

          These out-of-circuit decisions must be read against the background of core principles,

  starting with the reality that, while FLSA does not “prescribe a method for certifying a collective

  action,” Prescott, 729 F. Supp. 2d at 363, it does require that a FLSA claim must be brought by

  an employee on behalf of herself and others similarly situated, that is, by the so-called lead

  plaintiff. 29 U.S.C. § 216(b). The Opt-ins do not fill that statutory role: by filing their consents,

  they have tolled the statute of limitations on their claims and, with conditional certification of the

  collective action, will be joined as part of a § 216(b) collective, subject to decertification. See

  Chavira v. OS Rest. Servs., LLC, Civil Action No. 18-cv-10029-ADB, 2019 WL 4769101, at *5

  (D. Mass. Sept. 30, 2019) (“§ 216(b) is a rule of joinder”) (internal quotation marks omitted).

  But the filing of an opt-in notice is not subject to the guardrails of Fed. R. Civ. P. 15, Prescott,

  729 F. Supp. 2d at 370, and is not analogous to Fed. R. Civ. P. 20 “joinder” in that “opt-in

  plaintiffs are held to a lesser standard than FLSA named plaintiffs or other plaintiffs who join in

  civil actions.” Halle v. W. Penn Allegheny Health Sys. Inc., 842 F.3d 215, 225 n.9 (3d Cir.

  2016). Put differently, the statutory prerequisite to issuing notice to potential opt-in plaintiffs is



                                                    19
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 20 of 22 PageID #: 860




  to have a plaintiff with her own FLSA claim who has adequately shown that others are “similarly

  situated.” See Walsh, 2019 WL 1206885, at *6. When the lead plaintiff is barred by a collective

  action waiver, the case cannot proceed to the conditional certification stage. See generally

  Brown-King v. ServiceMaster, Co., LLC, No. 2:14-cv-02379-JTF-tm, 2015 WL 65499, at *4-5

  (W.D. Tenn. Jan. 5, 2015); see Freeman v. MedStar Health Inc., 187 F. Supp. 3d 19, 25 (D.D.C.

  2016) (court declines to conditionally certify collective as to claims for which “there is no longer

  a named plaintiff with a viable claim”).

         In this case, Defendants have sustained their burden of establishing that Macklin, the lead

  plaintiff, and every Opt-in whose standing has not been challenged signed an enforceable

  agreement mandating arbitration and barring participation in a collective action. Further,

  through the Vianello Declarations I and II, Defendants have supplied as-yet unrebutted evidence

  that every Wild Zebra dancer in the relevant period signed both an arbitration agreement and a

  class/collective action waiver. Thus, this case is very different from Ortega and Agerkop, where

  the defendants presented arguments but insufficient proof; instead, it is similar to Longnecker, in

  which an unrebutted declaration established the policy of compelling all workers in a specified

  period to sign an enforceable agreement requiring arbitration and banning participation in a

  collective action. Under such circumstances, as in Longnecker, this Court should not authorize

  notice to dancers in the face of a well-developed and unrebutted record establishing that there are

  none who will be able to join. See Longnecker, 2014 WL 4071662, at *7 (“[T]here is no reason

  to give notice to any employee hired on or after June 1, 2003. Any FLSA claims those

  employees might have must be arbitrated.”).

         Based on the foregoing, it is premature to order § 216(b) notice to what, at the moment, is

  a headless collective that appears to have no eligible members, as the unrebutted Vianello



                                                  20
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 21 of 22 PageID #: 861




  Declarations I and II demonstrate. Mindful of the three Opt-ins waiting in the wings, the Court

  will allow sixty days for a motion to amend to substitute one or more of them to be a new lead

  plaintiff, recognizing that such a motion must survive the standing challenge of Defendants’

  pending motion to dismiss for lack of subject matter jurisdiction. Alternatively, the motion to

  amend may seek to name some other person as lead plaintiff and putative class representative.

  Once there is a lead plaintiff who is not contractually barred by a collective action waiver and

  who can demonstrate that there are other similarly situated claimants with standing who may not

  also be contractually barred, the Court will promptly entertain a renewed motion for § 216(b)

  certification. See generally McKnight, 2017 WL 3447894, at *11. For now, the motion to

  certify and issue § 216(b) notice is denied without prejudice. If sixty days pass without a motion

  to amend to add a potentially viable lead plaintiff, the Court will entertain a motion to strike the

  class allegations.

         Finally, and for the same reason, Plaintiff’s motion for equitable tolling is also denied

  without prejudice. “Courts apply equitable tolling in FLSA cases where extraordinary

  circumstances beyond plaintiffs’ control resulted in the failure to file timely claims, such as

  where a defendant’s conduct caused untoward delay.” McKnight v. Honeywell Safety Prods.

  USA, Inc., C.A. No. 16-132MSM, 2020 WL 1904468, at *2 (D.R.I. Apr. 17, 2020). Equitable

  tolling makes no sense if there is no collective adversely affected by delay. Further, the usual

  predicate – delay caused by an employer trying to whittle away at the size of the collective – is

  entirely missing from this case in that Defendants have answered promptly for each claimant

  either by asking the Court to enforce an authenticated arbitration/collective action waiver

  agreement or by making a factually supported challenge to standing. Nor is this a case where

  tolling is required to avoid prejudice because potential claimants are unaware of potential FLSA



                                                   21
Case 1:19-cv-00561-WES-PAS Document 38 Filed 11/02/20 Page 22 of 22 PageID #: 862




  claims: while Defendants have complained about the unauthorized “notice process,” the reality is

  that any prejudice has been significantly mitigated by the use of social media by Plaintiff’s

  counsel, coupled with the extensive media and internet reports regarding other exotic dancer

  FLSA cases affecting the clubs in Providence, Rhode Island. This publicity means that

  individuals with potential claims are likely aware and can (as up to twenty Wild Zebra dancers

  already have) contact Plaintiff’s counsel and engage him to file suit, opt-in to a suit, or initiate

  arbitration for those who are barred from suing or joining a collective.

         Subsequent developments in this case may establish that equitable tolling is appropriate;

  for now, however, it is denied.

  III.   CONCLUSION

         Based on the foregoing, Defendants’ Motions to Compel Arbitration, ECF Nos. 11 and

  27 (in relevant part), are granted with respect to the claims of Macklin and sixteen of the Opt-ins

  (Shannon Gavel, Shakiyla Zito, Sierra (Skye) Acosta, Kimberly Davila, Jasmine Vasquez, Yalett

  Alejandro, Lashaunda Ingram, Kaitlin Throckmorton, Brittney Guilmette, Elisabeth James,

  Alicia Barnella, Nicole Ely, Deja Jones, Daizha Pittman, Natasha Sajous and DeAnna Gallo).

  Each of these claims are ordered to arbitration and this case, as to each of them, is stayed while

  each arbitration proceeds. Plaintiffs’ Motions for Conditional Certification, ECF No. 24, and

  Equitable Tolling, ECF No. 34, are denied without prejudice. The balance of the relief sought by

  ECF No. 27 is addressed in a report and recommendation that issued today. ECF No. 39.

         Beginning on December 31, 2020, and thereafter quarterly, Defendants are directed to

  file a short joint status report regarding the arbitration proceedings.

  /s/ Patricia A. Sullivan
  PATRICIA A. SULLIVAN
  United States Magistrate Judge
  November 2, 2020


                                                    22
